Exhibit 10.1
 
LINE OF CREDIT GRID PROMISSORY NOTE
 
 

New York, New York   As of June 29, 2012  $10,000,000.00

 
1)           FOR VALUE RECEIVED, on the Maturity Date, Viggle Inc., a Delaware
corporation (the “Borrower”), at its offices at 902 Broadway, 11th Floor, New
York, New York 10010, promises to pay to the order of Sillerman Investment
Company LLC (the “Lender”) at its offices, or at such other place as the Lender
may designate in writing, the aggregate principal sum of Ten Million Dollars
($10,000,000) or, if less, the unpaid amount of all draws, plus accrued and
unpaid interest due with respect to all outstanding draws, made by the Lender
hereunder.
 
2)           Maturity Date.  The “Maturity Date” shall be the earlier to occur
of (i) June 29, 2013 or (ii) upon the receipt of net proceeds by the Company or
any of its wholly-owned subsidiaries from one or more debt or equity offerings
by the Company or any of its wholly-owned subsidiaries in an amount equal to at
least the amount of principal and accrued and unpaid interest outstanding under
this Grid Note.
 
3)           Interest.   (a)     Borrower will pay interest on the unpaid
principal amount of all draws from time to time outstanding from the date of
each draw until each such draw has been paid in full. Interest shall accrue at
the simple interest rate equal to nine percent (9%) per annum, simple, with
respect to each draw. Interest shall be computed on the basis of a 365 day year
for actual days elapsed, but in no event higher than the maximum rate permitted
under applicable law.
 
(b)           Borrower will pay interest, calculated at the rate set forth
above, upon the Maturity Date or such earlier date upon which any draw is paid.
In addition, Borrower will pay a default rate equal to two percent (2%) per
annum in excess of the rate set forth herein if an Event of Default has occurred
and is continuing. Notwithstanding the foregoing however, in no event shall
interest exceed the maximum legal rate permitted by law. All payments, including
insufficient payments, shall be credited, regardless of their designation by
Borrower, first to outstanding late charges, then to interest and the remainder,
if any, to principal.
 
4)           Requests for Loans; Disbursement of Proceeds. Except with respect
to the initial draw of $2,500,000 funded on June 29, 2012 (the “Initial Draw”),
Borrower may borrow, and Lender agrees to make draws hereunder in amounts of no
less than One Hundred Thousand Dollars ($100,000), upon notice of a proposed
borrowing, and the requested amount thereof, to the Lender not later than 12:00
Noon (New York time) five (5) days prior to the date on which the proposed
borrowing is requested to be made, subject to the satisfaction of all conditions
precedent to such draw, including the delivery to the Lender of a funding
memorandum substantially in the form attached hereto as Exhibit A; provided,
that the aggregate principal amount of all draws outstanding at any one time,
including the Initial Draw, shall not exceed $10,000,000.  Lender shall not be
obligated to make draws more than once per month. Each notice of borrowing shall
be delivered by hand or facsimile transmission. Each such notice shall be
irrevocable by and binding on Borrower. Unless otherwise directed in writing by
Borrower, the Lender shall promptly disburse the proceeds of such draw made
hereunder by crediting the amount thereof as instructed in the applicable
Disbursement Request.
 
 
 

--------------------------------------------------------------------------------

 
 
5)           Payments and Prepayments; Use of Grid. The Lender is hereby
authorized by Borrower to enter and record on the schedule attached hereto (i)
the loan number, (ii) the date of each draw made under this Grid Note, (iii) the
dollar amount of the draw, (iv) the applicable interest rate, (v) interest due
on Maturity Date, (vi) each payment and prepayment of any draw thereon, and
(vii) date of payment, without any further authorization on the part of Borrower
or any endorser or guarantor of this Grid Note; provided, however, that the
Lender shall promptly deliver to the Borrower a copy of this Grid Note following
the entry of each draw hereunder. The entry of a draw on said schedule shall be
prima facie and presumptive evidence of the entered draw and its conditions,
absent manifest error. The Lender’s failure to make an entry, however, shall not
limit or otherwise affect the obligations of Borrower or any endorser or
guarantor of this Grid Note. Borrower may make prepayments in whole or in part
hereunder at any time, provided accrued, but unpaid interest is paid through the
prepayment date. If any payment of principal or interest becomes due on a day on
which the Lender is closed, such payment shall be made not later than the next
succeeding Business Day (a “Business Day” shall be considered to be Monday
through Friday from 9am to 5pm local time, excluding weekends and public
holidays) and such extension shall be included in computing interest in
connection with such payment. All payments by Borrower on account of principal,
interest or fees hereunder shall be made in lawful money of the United States of
America, in immediately available funds.  All net proceeds received by the
Company or any of its wholly owned subsidiaries from any debt or equity offering
by the Company or any of its wholly-owned subsidiaries shall first be applied
toward the payment in full of all outstanding principal and accrued but unpaid
interest outstanding under this Grid Note.
 
6)           Use of Proceeds. The proceeds of each draw hereunder shall be used
for general corporate and working capital purposes of Borrower. Borrower will
not, directly or indirectly, use any proceeds of draws hereunder for the purpose
of purchasing or carrying any margin stock within the meaning of Regulation X of
the Board of Governors of the Federal Reserve System or to extend credit to any
person for the purpose of purchasing or carrying any such margin stock, or for
any purpose which violates, or is inconsistent with, Regulation X of such Board
of Governors.
 
7)           Event of Default.
 
(a)           It is expressly agreed that the whole of the indebtedness
evidenced by this Grid Note shall immediately become due and payable, at the
option of the Lender, on the happening of any default or event constituting an
event of default hereunder (each an “Event of Default”).
 
(b)           An Event of Default shall occur on:  (i) the non-payment of any of
the amounts due hereunder within five (5) Business Days after the date such
payment is due and payable; (ii) dissolution or liquidation, as applicable, of
the Borrower; (iii) any petition in bankruptcy being filed by or against the
Borrower or any proceedings in bankruptcy, or under any Acts of Congress
relating to the relief of debtors, being commenced for the relief or
readjustment of any indebtedness of the Borrower either through reorganization,
composition, extension or otherwise; provided, however, that Borrower shall have
a sixty (60) day grace period to obtain the dismissal or discharge of
involuntary proceedings filed against it, it being understood that during such
sixty (60) day grace period, the Lender shall not be obligated to make draws
hereunder and the Lender may seek adequate protection in any bankruptcy
proceeding; (iv) the making by the Borrower of an assignment for the benefit of
creditors, calling a meeting of creditors for the purpose of effecting a
composition or readjustment of its debts, or filing a petition seeking to take
advance of any other law providing for the relief of debtors; (v) any seizure,
vesting or intervention by or under authority of a government, by which the
management of the Borrower, is displaced or its authority in the conduct of its
business is curtailed; (vi) the appointment of any receiver of any material
property of the Borrower; (vii) if any warranty, representation, statement,
report or certificate made now or hereafter by Borrower to Lender pursuant
hereto is untrue or incorrect in any material respect at the time made or
delivered; (viii) the Borrower shall contest, dispute or challenge in any
manner, whether in a judicial proceeding or otherwise, the validity or
enforceability of any material provision set forth herein or any transaction
contemplated in this Grid Note; or (ix) if there shall be a material adverse
change in the business plan or prospects of Borrower in the reasonable opinion
of Lender.
 
 
2

--------------------------------------------------------------------------------

 
 
8)           Governing Law. This Grid Note shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to its
rules on conflicts of laws.
 
9)           No Waiver. No failure or delay on the part of the Lender in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. The rights and remedies provided herein
are cumulative, and are not exclusive of any other rights, powers, privileges,
or remedies, now or hereafter existing, at law or in equity or otherwise.
 
10)           Costs and Expenses. Borrower shall reimburse the Lender for all
costs and expenses incurred by the Lender in connection with the enforcement of
this Grid Note or any document, instrument or agreement relating thereto.
 
11)           Amendments. No amendment, modification, or waiver of any provision
of this Grid Note nor consent to any departure by Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Lender and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
12)           Successors and Assigns. This Grid Note shall be binding upon
Borrower and its heirs, legal representatives, successors and assigns and the
terms hereof shall inure to the benefit of the Lender and its successors and
assigns, including subsequent holders hereof.
 
13)           Severability. The provisions of this Grid Note are severable, and
if any provision shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall not in any
manner affect such provision in any other jurisdiction or any other provision of
this Grid Note in any jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 
 
14)           Entire Agreement. This Grid Note sets forth the entire agreement
of Borrower and the Lender with respect to this Grid Note and may be modified
only by a written instrument executed by Borrower and the Lender.
 
15)           Headings. The headings herein are for convenience only and shall
not limit or define the meaning of the provisions of this Grid Note.
 
16)           Jurisdiction; Service of Process. Borrower agrees that in any
action or proceeding brought on or in connection with this Grid Note (i) any New
York State or Federal court sitting in New York County, New York shall have
jurisdiction of any such action or proceeding, (ii) service of any summons and
complaint or other process in any such action or proceeding may be made by the
Lender upon Borrower by registered or certified mail directed to Borrower at its
address referenced above, Borrower hereby waiving personal service thereof, and
(iii) within thirty (30) days after such mailing Borrower shall appear or answer
to any summons and complaint or other process, and should Borrower fail to
appear to answer within said thirty day period, it shall be deemed in default
and judgment may be entered by the Lender against Borrower for the amount as
demanded in any summons or complaint or other process so served.
 
17)           WAIVER OF THE RIGHT TO TRIAL BY JURY. BORROWER AND, BY ITS
ACCEPTANCE HEREOF, THE LENDER, HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY, IN ANY MANNER CONNECTED WITH THIS GRID NOTE OR ANY
TRANSACTIONS HEREUNDER. NO OFFICER OF THE LENDER HAS AUTHORITY TO WAIVE,
CONDITION, OR MODIFY THIS PROVISION.
 
Signatures on following page
 
 
4

--------------------------------------------------------------------------------

 
 
 

  Viggle Inc.          
 
By:
/s/      Name:        Title:            

 
       
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE TO LINE OF CREDIT GRID PROMISSORY NOTE

 
Borrower:  Viggle Inc.


 
Date of Note:  June 29, 2012
 
Loan Number
Date of draw
Commitment Amount
draw
Maturity Date
Interest
Rate
Interest Due upon
Maturity Date
Amount Paid
Date Payment
                                                                               
                                                                               
                                     



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FUNDING MEMORANDUM


_________ __, 2012


Sillerman Investment Company LLC
____________________
____________________


Dear ____________________:


We hereby request that you make available in our account No. _____________ the
amount of $______________, and which shall constitute a draw under the Line of
Credit Grid Note made by Viggle Inc. (“Borrower”) to the order of Sillerman
Investment Company LLC  (the “Lender”) dated as of June 29, 2012 (as amended
from time to time, the “Grid Note”).
 
Under the Grid Note, the Lender is authorized to enter and record on the
schedule attached thereto (i) the loan number, (ii) the date of each draw, (iii)
the Commitment Amount, (iv) the dollar amount of the draw, (v) the Maturity Date
of the draw, (vi) the interest rate, (vii) interest due on Maturity Date, (viii)
each payment of any draw and (ix) date of payment, without any further
authorization on the part of Borrower.
 
Borrower represents, warrants and certifies to Lender as follows:
 
(b)           there does not exist any known deficiency in any of the documents
identified in this Funding Memorandum, and Borrower agrees that any deficiencies
subsequently discovered will be promptly reported to the Lender;
 
(c)           both before and after funding the draw requested hereunder
Borrower is not in default, no Event of Default exists, and no Event of Default
shall result from the making of the draw requested hereunder;
 
(d)           all of the representations and warranties of Borrower contained
herein shall be true and correct in all material respects to the same extent as
though made on and as of any making of the draw requested hereunder; and
 
(e)           after giving effect to the amount of the requested draw, the
aggregate amount of outstanding draws under the Facility shall not exceed
$10,000,000.
 

  Very truly yours,           Viggle Inc.          
 
By:
/s/      Name:        Title:    

        
 
7

--------------------------------------------------------------------------------